Van Brunt, P. J.,
(dissenting.) I cannot concur in the conclusion arrived at by Mr. Justice Daniels. I think that the judgment appealed from should be affirmed. These confessions and the assignment were a part of the same-transaction. The same intent pervaded the whole. They were executed at about the same time, and were component parts of one scheme. If there was-a fraudulent intent as to any part of this scheme, it vitiated the whole. The assignment was fraudulent, hence the confessions were also fraudulent. It. is not enough that the plaintiff in the confession should act in good faith. If the defendant acts from a fraudulent motive the confession is void. This is the provision of the Revised Statutes. Hence, even if the debt was actually due to Louise Nellis, the confession to her being part and parcel of the-fraudulent assignment, it is tainted with the same fraud. The judgment appealed from should be affirmed, with costs.